379 U.S. 358
85 S.Ct. 441
13 L.Ed.2d 541
Freddy GREENv.Lynn BOMAR, Warden.
No. 87, Misc.
Supreme Court of the United States
December 14, 1964

Freddy Green, pro se.
George F. McCanless, Atty. Gen. of Tennessee, and Henry C. Foutch, Asst. Atty. Gen., for respondent.
On petition for writ of certiorari to the United States Court of Appeals for the Sixth Circuit.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the United States District Court for the Middle District of Tennessee for a hearing in light of Townsend v. Sain, 372 U.S. 293, 83 S.Ct. 745, 9 L.Ed.2d 770.